. . . *




                     HE     A    ORNEY      GENERAL
                                OFTEXAS




                                   MnY 14, 1957.

          Bonor~ble Loulr Dugat, Jr.
          chairma , CoiitlngedtExpense Committee,
          Houre d! Re’@resentatives,
          Aurtla, Texar .                 opinion no. ww-131
                                          Re: Constitutionality of
                                              H.S .R. 284, pertaining
                                              to the payment of offi-
                                              cial telephone calla by
                                              Members bf the Iioi~ae,
                                              during the Interim, be-
                                              ginning immediately
                                              following sine die ad-
                                              journment of the 55th
                                              Legielature and ending
                                              at the convening of the
          Dear Mr. Dugae:                     56th Legislature.
                   In your letter of May 6, 1957, you have requested
          an official opinion of this Department, concerning the con-
          etitut~ionalityof Rouse Simple Resolution No. 284.   You
          further atate in your letter that:
                        “Inasmuch as the wording and provisions
                   of this resolution differ somewhat from
                   similar resolutions submitted for oplnlons in
                   the past, a new opinion is desired relative to
                   the provlsioue of House Simple Resolution no.
                   284 of the 55th Legialature .”
                   House Simple Resolution No. 284 reads as follows:
                        “BE IT RBSOLVRD by the Texas House of
                   Representatives, That the Committee on
                   Contingent Expense be directed to appropriate
                   from the Contingent Expense Fund whatever sums
                   shall be necessary to pay for official tele-
                   phone calls by Members of the House of Repre-
                   sentatives during the Interim, beginning im-
                   mediately following sine die adjournment of
                   the Fifty-fifth Legislature and ending at the
                   convening of the Fifty-sixth Legislature. It
                   Is provided, however, that no Member shall be
                                                                .. .




Honorable Louis Dugas, Jr.,     Page 2          WW-131


         allowed more than Twelve Dollars ($12)
         monthly for telephone calls, and it is
         further provided that no telephone expense
         other than official calls which are properly
         charged to the Member's official toll credit
         cards shall beg paid by the Committee.  The
         Contingent Expense Committee shall make any
         necessary rules or regulations concerning
         interim telephone calls of Members and shall
         have full authority to enforce such rules in
         whatever manner they deem necessary or
         advisable."
         You are no doubt familiar with the previous opln-
ions delivered by this Department relating to the consti-
tutionality of similar resolutions.   We shall Include In
this opinion a comprehensive survey of the rationale con-
tained in several of these prior opinions.
         We are unable to find any distinction between the
resolution here being cotislderedand thatdiscussed la
Attorney General's Opinion No. MS-43.   Both,contain a pro-
vision relating to payment by a toll credit card method.
Attorney General's Opinion MS-43 holds that expenditures
of this nature would~not be a lawful and proper use Of
State funds.   It was therein stated:
             "The ultimate issue posed is whether the
        expenses here authorized to be paid are 'legis-
        latlve~ expenses or 'personal' expeases of
        the members.   This office haa,oa aumerous
        occasions, expressed ltself.:onanalogous ques-
        ~t~lons
             .   In every instance we have adhered to
        the rule that compensation of Legislators Is
        speaified and limited by Section 24 of Article
        III of the Texas Constitution; and further,
        that reimbursememt for 'personal' as opposed
        to lleglslative' expeases is in the nature of
        exaessive and unauthorized compensation; and
        that the only expenses that are legislative
        are those that relate to public purposes coa-
        ceraed with duties imposed by law on members
                              Attorney Geaeral's
        &%%:'aiii%          (1953) V-772 (1949),
        v-211 (19472, v-84 (194+
         In answering your question we are guided not only
by the principles set forth in the cited Opinions, but we are
Honorable Louis Dugas, Jr.,     Page 3           ww-131


also coatrolled by Attorney General’s Opiaio~ HO. 0-3778
tI?Kl). wherein a similar resolution of the. 47th Lsglsla-
                                                   - ._
hire 6s held invalid.    In that instance tne resolut10n
purported to autho,risea rtipulated, monthly sum to each
Senator during the period between sessioas.
              n
               . . .for the purpose of defraying
         the expease of hiring a part-time stano-
         grapher to be used oaly for the purpose of
         traasadting business Incident to his office
         at State Seaator, aad only for State business;
         and further for the purpose of defraylag the
         expense of telephone, telegraph and postage
         used oaly in State busiaess and incident to
         his offl&e,as State Seaator.“[Emphasis added)
        ~Opinion Ho. 0-3778 contalas a thorough and
exhaustive review of the existing authorities, aa well as a
complete snd accurate analysis of the nature of “legislative”
aid ‘personal” expenses of Lsgislators.   This Opinion reads
in part as,follows :
             “It is believed that the matter of
        legislative and personal expense may be
        rationalized as follows.    Legislative ex-
        pense is that iacldeat to the workings of the
        Legislature as an actual law-making body, a8
        a whole, as the Legislature itself, when in
        session; through a special committee dele-
        gated by the Legislature while la sessioa to
        work on a legislative matter between sessloas;
        .through personnel employed to close matters
        after adjourameat; or through employees mala-
        talned between sessioas for the Care of the
        legislative halls or for maintenance of a
        central office or clearing house for legis-
        lative matters between sessions e   These
        expenses are for the mutual benefit of all
        msmbera -- for the Legislature Itself.
              “Personal expense, on the other haad, Is
         that Incurred, or which may be incurred, by a
         Member between sessions working uader his Owa
         will, la his owa discretion and as a matter of
         iladlvidualeaterprise -- not as a part of the
         Legislature In session or under extraordiaary
         assignment from the body between sessions.
Honorable Louis Dugas, Jr.,     Page 4         w-131


              "If, therefore, aa allowance of expenses
         to individual members of the Legislature
         during a sosalon, or while on a committee
         assignmeat between sessions, is presumtively
         legislative expense, it does not follow that
         an expense allowaace to each member indis-
         criminately between sessions is likewise so.
         To the contrary, in our opinion the latter is
         presumptively personal expense.
              "Essentially this view is grounded upon
         the historical and constitutional concept of
         a State legislative office, together with the
         praatical workings of the constitutional
         methods with reference thereto, and the dis-
         cernible weight of the cases in support of
         such conclusion."
         The effect of these previous opinions Is that~such
expense canaot be paid out of public funds, and this pro-
hibition applies whether the funds are paid directly to the
Lsgislator, as in Opinion o-3778, or to a company with whom
he incurs the debt through a credit card device, as was the
case la Opinion No. W-43.
         It is, therefore, our opinioa that the allowance by
House Simple Resolution Ho. 284 of the 55th Legislature, of
not to exceed TweIve Dollars ($12.00) monthly, for official
telephone calls by Members of the House of Representatives,
during the Interim, beginning immediately following sine die
adjourameat of the 55th Legislature, and ending at the con-
vening of the 56th Legislature, whether such funds are paid
directly to a Legislator or to a company with whom he incurs
the debt through a credit card device, is invalid and would
not constitute a lawful uae of State funds.
                          SUMMARY
             House Simple Resolution No. 284, author-
        izing an expenditure of not to exceed Twelve
        Dollars ($12.00) monthly, for payment from
        the Contingent Expense Fund for official tele-
        phone calls by the Members of the House of
        Representatives, during the Interim, beginning
        immediately followlag sine die adjournmeat of
        the 55th Legislature and eadiag at the conven-
        ing of the 56th Legislature, whether such funds
        are paid directly to the Legislator, or to a
        company with whom he Incurs a debt through a
_.   ._




          Honorable Louis Dugas, Jr.,     Page 5         ww-131


                   credit card device, is unconstitutional
                   as an unlawful use of State Funds.
                                          Yours very truly,
                                          WILL WIISOR
                                          Attorney General


                                                                      k?
                                            B. H. Timminu, Jr.    ?
                                            Assistaat
          BHT:pf:rh
          APPROVED:
          OPINION COMMITTEE.
          H. Grady Chandler,
                    Chairman
          James W. Wllsoa
          Fred Werkenthin
          Ralph R. Rash
          REVIEWEDFORTREATTORERYGENRRAL
          By: Geo. P. Blackburn